Name: Commission Regulation (EEC) No 2935/88 of 23 September 1988 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 24. 9 . 88 Official Journal of the European Communities No L 264/41 COMMISSION REGULATION (EEC) No 2935/88 of 23 September 1988 amending Regulation (EEC) No 1596/79 on preventive withdrawals of apples and pears HAS ADOPTED THIS REGULATION : Article 1 In the first indent of the first paragraph of Article 4 of Regulation (EEC) No 1596/79, 'Ingrid Marie' and 'Glocken Apfel' are hereby added after 'Bramley's Seedling'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), last amended by Regulation (EEC) No 2238/88 (2), and in particular Article 1 5a (2) thereof, Whereas Commission Regulation (EEC) No 1596/79 (3), as last amended by Regulation (EEC) No 2762/84 (4), lay? down the varieties of apples and pears which may become subject to preventive withdrawals ; Whereas the possibility of such preventive withdrawals should be extended to other varieties of apples in order to step up the effectiveness of the arrangements ; Whereas, the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 198 , 26. 7. 1988 , p. 1 . (3) OJ No L 189, 27. 7. 1979, p. 47. (4) OJ No L 260, 29 . 9 . 1984, p. 64.